Title: To George Washington from John Jay, 4 April 1779
From: Jay, John
To: Washington, George


Sir,
Philadelphia 4th April 1779
Your Excellency’s Favors of the 24th 26th, and 29th Ulto have been received & communicated to Congress—The enclosed is a copy of an Act of Congress of the 1st Inst., relative to a Body of Men lately raised by the State of New York for the Defence of their Frontiers. I have the Honor to be With the greatest Respect and Esteem Your Excellency’s Most Obedt Servant
John Jay Presidt
